United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-31057
                          Summary Calendar


FOREST C. MARTIN, SR., on behalf of Neal Nassor Martin,
on behalf of Forest C. Martin,

                                    Plaintiff-Appellant,

versus

CITY OF ALEXANDRIA, ET AL.,

                                    Defendants,

TOMMY CICARDO, In His Official Capacity;

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                     USDC No. 1:03-CV-1282-FAL
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Forest C. Martin, Sr., and his minor sons, Forest C. Martin,

Jr., and Neal Nassor Martin (collectively, “the Martins”),

proceeding pro se, filed a civil rights complaint under 42 U.S.C.

§ 1983 against several defendants, including Police Chief Tommy

Cicardo.   The district court dismissed Cicardo pursuant to FED.

R. CIV. P. 12(b)(6).   On Cicardo’s motion, the district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-31057
                                 -2-

ordered the plaintiffs to pay $4205.50 in costs and attorney’s

fees to Cicardo, whom it determined was the prevailing party

pursuant to 42 U.S.C. § 1988.

     The Martins seek interlocutory review of the district

court’s award of costs and attorney’s fees to Cicardo.   The

parties were instructed provide briefing as to whether the

district court’s order granting Cicardo’s motion for costs and

attorney’s fees is appealable in light of the fact that the case

remains pending.

     This court must examine the basis of its jurisdiction.     See

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).   Federal

appellate courts have jurisdiction only over appeals from

(1) final orders under 28 U.S.C. § 1291; (2) orders that are

deemed final due to jurisprudential exception or that properly

can be certified as final pursuant to FED. R. CIV. P. 54(b); and

(3) interlocutory orders that fall into specific classes,

28 U.S.C. § 1292(a), or that have been properly certified for

appeal by the district court, 28 U.S.C. § 1292(b).    See Dardar v.

Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988); Save the

Bay, Inc. v. United States Army, 639 F.2d 1100, 1102 (5th Cir.

1981).

     The Martins argue that the order awarding costs and

attorney’s fees is final.   “[W]hen the district court fails to

clearly indicate that a judgment disposing of less than all

parties was entered pursuant to Rule 54(b), the judgment is not
                           No. 04-31057
                                -3-

considered final.”   Witherspoon v. White, 111 F.3d 399, 403 (5th

Cir. 1997).   The district court did not enter judgment pursuant

to Rule 54(b), and it has not entered a final judgment.

     Cicardo contends that the order awarding costs and

attorney’s fees is appealable under the collateral order

doctrine.   The doctrine applies when the order in question:

(1) conclusively determines the disputed question; (2) resolves

an important issue completely separate from the merits of the

action; and (3) is effectively unreviewable on appeal from final

judgment.   See Matter of Aucoin, 35 F.3d 167, 170 (5th Cir.

1994).   These conditions are conjunctive and failure of any one

results in the failure of jurisdiction.   See id.

     “[A]fter a truly final order, appellate review of any prior

attorney’s fee determination will be available.”    Dardar v.

Lafourche Realty Co., Inc., 849 F.2d 955, 959 (5th Cir. 1988).

The Martins have not shown that the costs and attorney’s fees

would be unrecoverable once paid to Cicardo.   See Shipes v.

Trinity Indus., Inc., 883 F.2d 339, 344 (5th Cir. 1989).   The

Martins’ contention that payment of the costs and attorney’s fees

will result in hardship is insufficient to warrant review under

the collateral order doctrine.   See Kershaw v. Shalala, 9 F.3d
11, 15 (5th Cir. 1993); Equal Employment Opportunity Comm’n v.

Kerr Bus Co., Inc., 925 F.2d 129, 135 (5th Cir. 1991).

     This court lacks jurisdiction over the instant appeal.

Accordingly, the appeal is DISMISSED.